DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Information Disclosure Statement
The information disclosure statements (IDS) filed on 10/26/2020 and 8/13/2021 were considered and placed on the file of record by the examiner.

	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 16, 17, 19, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (US 2019/0354802).

Regarding claim 1, Lin teaches an image processing method comprising: acquiring an image to be processed (see figure 1, para. 0036, where Lin discusses acquiring images);
acquiring, by performing an encoding processing on the image to be processed, probability distribution data of features of a person object in the image to be processed as target probability distribution data, the features being used for identifying an identity of the person object (see para. 0036, 0044, 0071, 0075, where Lin discusses acquiring image tag probabilities for plurality of digital images and image tag probabilities for a query digital image, wherein the images may contain a person’s face); and 
acquiring, by performing retrieving in a database using the target probability distribution data, images in the database having probability distribution data matching the target probability distribution data as a target image (see para. 0036, 0044, where Lin discusses comparing image tag probabilities of a plurality of digital images with the image tag probabilities of the query digital image).

Regarding claim 16, Lin teaches wherein acquiring, by performing retrieving in the database using the target probability distribution data, the images in the database having probability distribution data matching the target probability distribution data as the target image comprises: determining a similarity between the target probability distribution data and the probability distribution data of the images in the database; and selecting an image having the similarity greater than or equal to a preset similarity threshold as the target image (see para. 0036, 0044, where Lin discusses compare probabilities and selecting images above a similarity level).

Regarding claim 17, Lin teaches wherein determining the similarity between the target probability distribution data and the probability distribution data of the images in the database comprises: determining, as the similarity, a distance between the target probability distribution data and the probability distribution data of the images in the database. (see para. 0036, 0044, where Lin discusses compare image tag probabilities to calculate similarity values).

Claim 19 is rejected as applied to claim 1 as pertaining to a corresponding device.
Claim 20 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory computer-readable storage medium.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2019/0354802) in view of Murugan (Non-Patent Literature titled “Implementation of Deep Convolutional Neural Network in Multi-class Categorical Image Classification”).

Regarding claim 2, Lin teaches wherein acquiring, by performing the encoding processing on the image to be processed, the probability distribution data of features of the person object in the image to be processed comprises: acquiring first feature data by performing a feature extraction processing on the image to be processed (see para. 0067, where Lin discusses extracting features).  Lin does not expressly teach acquiring the target probability distribution data by performing a first non-linear transformation on the first feature data.  However, Murugan teaches acquiring the target probability distribution data by performing a first non-linear transformation on the first feature data (see figure 2.1, figure 5.2, section 2, where Murugan discusses the convolutional neural network architecture that may contain nonlinear activation functions to produce probability values for image features).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Lin with Murugan to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform image classification.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Lin in this manner in order to improve image classification by implementing a convolutional neural network that extracts image features and assigns probability values to the extracted features using nonlinear functions that removes negative values to properly optimize the network.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Lin, while the teaching of Murugan continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of performing nonlinear activation function to introduce nonlinearity into the output of the neuron making the network capable of learning and performing more complex feature extraction.  The Lin and Murugan systems perform image feature extraction, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.




Regarding claim 3, Murugan teaches wherein acquiring the target probability distribution data by performing the first non-linear transformation on the first feature data comprises: acquiring second feature data by performing a second non-linear transformation on the first feature data (see figure 5.2, section 2, where Murugan discusses a second activation function on feature data);
acquiring a first processing result as mean data by performing a third non-linear transformation on the second feature data (see figure 5.2, section 2, where Murugan discusses a second activation function on feature data that may produce mean data);
acquiring a second processing result as variance data by performing a fourth non-linear transformation on the second feature data (see figure 5.2, section 2, where Murugan discusses a second activation function on feature data that may produce variance data); and 
determining the target probability distribution data based on the mean data and the variance data (see figure 5.2, section 2, where Murugan discusses output layers with mean and variance data).
The same motivation of claim 2 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Lin with Murugan to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform image classification.  

Regarding claim 4, Murugan teaches wherein acquiring the second feature data by performing the second non-linear transformation on the first feature data comprises: acquiring the second feature data by performing a convolution processing and a pooling process on the first feature data in sequence (see figure 5.2, where Murugan discusses convolution layers and pooling layers in sequence).
The same motivation of claim 2 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Lin with Murugan to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform image classification.  

Regarding claim 5, Murugan teaches wherein the method is applied to a probability distribution data generation network which includes a deep convolution network and a pedestrian re-identification network; the deep convolution network is configured to acquire the first feature data by performing a feature extraction processing on the image to be processed; and the pedestrian re-identification network is configured to acquire the target probability distribution data by performing the encoding process on the feature data (see figure 2.1, figure 5.2, section 2, where Murugan discusses the convolutional neural network architecture that producing probability distribution of image data).
The same motivation of claim 2 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Lin with Murugan to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform image classification.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2019/0354802) in view of Saito et al. (US 2019/0156157).

Regarding claim 18, Lin does not expressly teach wherein, before acquiring the image to be processed, the method further comprises: acquiring video stream to be processed; determining a face and/or body area of images in the video stream to be processed by performing a face and/or body detection on the images in the video stream to be processed; and acquiring a reference image by cutting out the face and/or body area, and storing the reference image in the database.  However, Saito teaches wherein, before acquiring the image to be processed, the method further comprises: acquiring video stream to be processed; determining a face and/or body area of images in the video stream to be processed by performing a face and/or body detection on the images in the video stream to be processed; and acquiring a reference image by cutting out the face and/or body area, and storing the reference image in the database (see para. 0070, 0073, 0141, where Saito discusses extracting outline of a human body from video data and storing the human body data).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Lin with Saito to derive at the invention of claim 18.  The result would have been expected, routine, and predictable in order to perform image classification.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Lin in this manner in order to improve image classification by extracting face or body regions to compare important features and properly perform classification.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Lin, while the teaching of Saito continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of performing identity feature extraction making the network capable of learning and classification.  The Lin and Saito systems perform image feature extraction, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.


Allowable Subject Matter
Claims 6-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to claim “wherein the probability distribution data generation network belongs to a pedestrian re-identification training network which further includes a decoupling network; a training process of the pedestrian re-identification training network includes: acquiring third feature data by inputting a sample image to the pedestrian re-identification training network and processing the sample image through the deep convolution network; acquiring first sample mean data and first sample variance data by processing the third feature data through the pedestrian re-identification network, the first sample mean data and the first sample variance data being used for describing a probability distribution of features of a person object in the sample image; acquiring second sample probability distribution data by removing, through the decoupling network, the identity information of person object in the first sample probability distribution data determined by the first sample mean data and the first sample variance data; acquiring fourth feature data by processing the second sample probability distribution data through the decoupling network; determining a network loss of the pedestrian re-identification training network based on the first sample probability distribution data, the third feature data, labeled data of the sample image, the fourth feature data, and the second sample probability distribution data; and adjusting parameters of the pedestrian re-identification training network based on the network loss.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Shridhar et al. (Non-Patent Literature titled “A Comprehensive guide to Bayesian Convolutional Neural Network with Variational Inference”) discusses the convolutional neural network architecture structure.
Trigueros et al. (Non-Patent Literature titled “Enhancing convolutional neural networks for face recognition with occlusion maps and batch triplet loss”) discusses convolutional neural network that performs feature extraction based on occluded faces.

	

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663